                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DANA JACKSON,                                      Case No. 19‐CV‐2694 (NEB/BRT)

                      Plaintiff,

 WELLS FARGO OF PLAZA SERVICES                         ORDER ON REPORT AND
 LLC,                                                   RECOMMENDATION

                      Defendant.



       The Court has received the October 24, 2019 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. [ECF No. 6 (“R&R”).] The R&R recommends

summarily dismissing the complaint [ECF No. 1] under 28 U.S.C. § 1915(e)(2)(B)(i), and denying

the Plaintiff’s in forma pauperis (“IFP”) application [ECF No. 2]. Plaintiff Dana Jackson filed two

letters to the Court in response to the R&R. The first filing, filed on November 4, 2019, requested

a new magistrate judge, claiming that that Judge Thorson showed “bias,” “malice,” and

“prejudice” toward Jackson. [ECF No 8.] Jackson’s second filing, filed on November 5, 2019,

asked how to reply to the R&R. [ECF No. 7.]

       Jackson claims that Judge Thorson called her malicious and denied her with prejudice,

making recusal required. [ECF No. 8 at 1.] These allegations appear to misunderstand the R&R’s

statement of the rule that “[a]n IFP application will be denied, and an action dismissed, if the

plaintiff has filed a complaint found to be ‘frivolous or malicious.’ 28 U.S.C. § 1915(e)(2)(B)(i),”

(R&R at 1), and Judge Thorson’s recommendation that the action be dismissed with prejudice.
(Id. at 3.) A party may seek a judge’s recusal under 28 U.S.C. § 4551 or 28 U.S.C. § 1442. “[J]udicial

rulings alone almost never constitute a valid basis for a [recusal] motion.” Liteky v. United States,

510 U.S. 540, 555 (1994). A reviewing court may consider a party’s motion to recuse a United

States Magistrate Judge. See, e.g., United States v. Andrews, 381 F. Supp. 3d 1044, 1057 (D. Minn.

2019). If a party makes this motion in response to an R&R, the Court will consider the motion

when it is deciding whether to accept the R&R. See, e.g., id. Here, Jackson’s basis for her request

to recuse Judge Thorson is solely Judge Thorson’s reasoning and recommendation in the R&R.

Nothing in the R&R suggests bias or prejudice.3 There is no basis to remove Judge Thorson from

the case, and Jackson’s request is denied.

       Jackson’s other filing asks for guidance on what to do next in her case. [ECF No. 7.]

“Without objections, a district court is under no obligation to review the factual or legal

conclusions of such a report, absent requirements from the Circuit in which it sits.” Reed v. Curry

Concrete Constr., Inc., No. 10‐CV‐4329 (JRT/LIB), 2011 WL 2015217, at *2 (D. Minn. May 23, 2011).




1“Any justice, judge, or magistrate judge of the United States shall disqualify himself in any
proceeding in which his impartiality might be reasonably questioned.” 28 U.S.C. § 455(a).
2

       Whenever a party to any proceeding in district court makes and files a timely and
       sufficient affidavit that the judge before whom the matter is pending has a
       personal bias or prejudice either against him or in favor of any adverse party, such
       judge shall proceed no further therein, but another judge shall be assigned to hear
       such proceeding.
28 U.S.C. § 144.
3 The Court notes that Judge Thorson did not refer to Jackson as malicious, but rather was

quoting the legal standard that courts use to determine if and when a pro se complaint should
be dismissed with prejudice.
                                                  2
When a party does not cite any reason why the R&R is incorrect, nor any basis for the Court to

reach a different outcome, the Court is not required to conduct a de novo review of the Magistrate

Judge’s recommendations. See Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995) (requiring de

novo review only for the portions of the R&R to which objections are made). Jackson’s filing does

not cite any specific objections to the R&R, so the court reviews the R&R for clear error. Reed,

2011 WL 2015217, at *2 (collecting cases); see also Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam) (acknowledging that district courts review R&Rs for clear error absent an

objection). The Court finds Judge Thorson’s reasoning sound and finds no legal basis to depart

from her recommendations.

       Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter,

       IT IS HEREBY ORDERED THAT:

   1. The Report and Recommendation [ECF No. 6] is ACCEPTED;

   2. Plaintiff’s request to remove Judge Thorson [ECF No. 8] is DENIED;

   3. To the extent that ECF No. 7 can be considered an objection to the Report and

       Recommendation, it is OVERRULED;

   4. This action is DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(i); and

   5. Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED.




                                                3
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 3, 2019          BY THE COURT:

                                 s/Nancy E. Brasel
                                 Nancy E. Brasel
                                 United States District Judge




                                 4
